DETAILED OFFICE ACTION


Applicant’s amendment filed on 01 October 2020 is acknowledged and entered.  Following the amendment, claims 25, 59 and 62 are canceled, claims 20, 60, 61 and 63 are amended, and the new claim 64 is added. 
Applicant’s supplemental amendments filed on 21 October 2020 and 08 December 2020 are acknowledged.  Both amendments comprise issues that are not in compliance with 37 CFR 1.121 or typographic error.
Applicant’s supplemental amendment filed on 10 December 2020 is acknowledged and entered.  Following the amendment, claims 60 and 63 are canceled, and claim 20 is amended (as compared to the amendment filed on 10/1/2020).
Currently, claims 2, 4, 6-10, 20, 61 and 64 are pending, and claims 2, 4, 10, 20, 61 and 64 are under consideration. Claims 6-9 remain withdrawn from further consideration as being drawn to a non-elected invention/species. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 25, 59, 60, 62 and 63 are moot as the applicant has canceled the claims.
The rejection of claims 2, 4, 10, 20 and 61 under 35 U.S.C. 112, second paragraph, as being indefinite is withdrawn in view of applicant’s amendment.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 10/1/2020 is acknowledged and has been considered.  A signed copy is attached hereto.
Claims
Claim 20 is objected to for the following reason, and appropriate correction is required.
Claim 20 recites “treating arthritis in a subject” in line 1; the following is suggested: “treating arthritis in a subject in need thereof”.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 4, 10, 20 and 61 remain rejected, and claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, for the reasons of record set forth in the previous Office Action and the following.  
The amended claim 20 recites “wherein the subject is administered … if the detected fibroblast activity is increased ...”, which is indefinite because it is unclear what “fibroblast activity is increased” is meant with respect to “extracellular matrix production” recited in step (i).  For example, does an increase or decrease in extracellular matrix production mean increased fibroblast activity? The metes and bounds of the claim, therefore, cannot be determined.
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claim without resolving the indefiniteness issue belonging thereto.

Rejections Over Prior Art:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

Claims 2, 4, 10, 20 and 61 remain rejected, and claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2007/0134234, 6/14/2007), and further in view of Bartok et al. (Immunol Rev. 2010 Jan; 233(1):233-55), for the reasons of record set forth in the previous Office Actions mailed on 8/22/2019, and 4/2/2020.   
Applicants argument filed on 10 December 2020 has been fully considered, but is not deemed persuasive for the reasons below.   
At pages 6-7 of the response, the applicant presented similar argument as that made previously: a person having ordinary skill in the art would have no reason to detect fibroblast extracellular matrix production in a subject prior to administering a PTPRS de-clustering agent as claimed, as the cited art provides no connection between fibroblast extracellular matrix production and treatment of arthritis with said agent; it was Applicants' discovery that the extracellular domain of PTPRS binds to proteoglycans in the Page 6 of 8extracellular matrix thereby inducing a "proteoglycan switch"; and that applicant discovered that "[i]nterfering with the proteoglycan switch in vivo leads to decreased severity of arthritis..." and that "PTPRS is a key regulator of RA FLS destructive behavior" (specification, [0028]); and none of the cited art provides any reason to detect fibroblast extracellular matrix production in a subject prior to administering a PTPRS de-clustering agent if the detected fibroblast activity is increased compared to a normal level of fibroblast activity as presently claimed.
This argument is not persuasive for the reasons of record.  Again, applicants' discovery that the ECD of PTPRS binds to proteoglycans in the Page 6 of 8extracellular matrix thereby inducing a "proteoglycan switch represents a newly discovered mechanism of a known process, and newly discovered mechanism of known processes directed to same purpose is inherent even though Smith and Bartok did not recognize such a mechanism.  Patentability does not reside on a newly discovered mechanism.  Further, “fibroblast activity is increased” (claim 20) is well known as one of the pathological characteristics in arthritis such as RA.  As addressed previously, Bartok teaches that FLS in the synovial intimal lining play a key role in the pathogenesis of RA by producing cytokines that perpetuate inflammation and proteases that contribute to cartilage destruction; and FLS contribute to the local production of cytokines, small molecule mediators of inflammation, and proteolytic enzymes that degrade the extracellular matrix.  Bartok also teaches that cultured synovial fibroblasts spontaneously produce proteoglycans, cytokines, growth factors, MMPs, prostaglandins and other small molecule mediators during the first few weeks in culture, production gradually decreases and FLS become fairly quiescent by the third passage, and the RA phenotype can be restored by exposure to cytokines like IL-1 and TNF (page 237, 2nd column, last paragraph), indicating the changes in production of these molecules by FLS in RA.  Therefore, it would have been obvious to detect FLS activities in RA, and it would have been expected that the FLS activities would be increased in RA such as increased degradation of the extracellular matrix (cartilage destruction, for example) and changes in production of molecules produced by RA FLS such as proteoglycans.  With respect to the argument that the cited art provides no connection between fibroblast extracellular matrix production and treatment of arthritis with said agent, such is not important because one skilled in the art would not need to know such a mechanism in order to treat RA with the ECD of PTPRS because Smith expressly teaches the use of the ECD of the RPTP- (PTPRS) for treating inflammatory or autoimmune diseases such as RA.  

Conclusion:
No claim is allowed.


Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

			Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
2/28/21